Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 1 of 18 PageID# 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Norfolk Division

KAREN BAKA
                                                                       Plaintiff,



V.                          Civil Action No.:



CITY OF NORFOLK, VIRGINIA,
                                                                       Defendant.

                                       COMPLAINT

       COMES NOW the plaintiff, Karen Baka (hereinafter “Baka”) and for her

Complaint against City of Norfolk, Virginia (hereinafter “Norfolk”), states as follows:

                                        The Parties

       1.     At all times relevant to this action, Baka was an individual and a resident

              of, Virginia Beach, Virginia and an employee of Norfolk.

       2.     At all times relevant to this action, Norfolk was a municipal corporation

              employing more than 500 individuals in the Norfolk, Virginia area. At all

              times relevant to this action, Norfolk was an “employer” within the meaning

              of Title VII §701, 42 U.S.C. §2000e(b) in that Norfolk was a person

              engaging in an industry affecting commerce and had fifteen or more

              employees for each working day in each of the twenty or more calendar

              weeks during the years that it employed Baka or the preceding calendar

              year.




                                             1
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 2 of 18 PageID# 2




                                     Jurisdiction and Venue

     3.    This case involves an action discrimination in employment based on sex,

           hostile work environment based on sexual harassment and unlawful

           retaliation against Baka for opposing discrimination all in violation of Title

           VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq.

     4.    This Court has subject matter jurisdiction pursuant to 42 U.S.C. §2000e-

           5(f) and 28 U.S.C. §1343(4).

     5.    Baka timely filed charges of gender discrimination, sexual harassment and

           retaliation with the United States Equal Employment Opportunity

           Commission (“EEOC”) on September 2, 2020, charge number 437-2020-

           0144.

     6.    On April 28, 2021, Baka received Notice of Right to Sue letter from the

           United States Equal Employment Opportunity Commission.

     7.    Baka has exhausted her administrative remedies prior to filing this action.

     8.    Venue is proper in this Honorable Court as all acts giving rise to plaintiff’s

           cause of action occurred within the Eastern District of Virginia in the

           Norfolk division.

                                        Facts

     9.    Baka became employed by Norfolk in July of 2005 as a firefighter and

           paramedic. From July 2005 through the present, Baka performed all of her

           job duties in a manner that met or exceeded Norfolk’s requirements.




                                           2
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 3 of 18 PageID# 3




     10.   In 2012, Baka accepted a position in the Norfolk Fire Marshall’s Office as

           a fire inspector. In 2012, Baka achieved the rank of Fire Investigator with

           the Norfolk Fire Marshall’s Office.

     11.   Baka is a female and a member of a protected class within the meaning of

           Title VII of the Civil Right Act of 1964.

           History of Gender Discrimination, Sexual Harassment and Retaliation
                           in the Norfolk Fire Marshall’s Office

     12.   The Norfolk Fire Marshall’s Office has historically been dominated by men

           including at the leadership/management levels.


     13.   At all times relevant to this action, Chief Roger Burris (“Burris”), Chief

           Jeffrey Wise (“Wise”), Chief Michael Brooks (“Brooks”) and Captain

           Michael Rose (“Rose”) were all employees of Norfolk and direct

           supervisors of Baka. Burris, Wise, Brooks and Rose are all male.

     14.   The male supervisors in the Norfolk Fire Marshall’s Office, including

           Burris, Wise, Brooks and Rose, routinely acted with hostility towards the

           few female fire investigators working in the office, including Baka.

     15.   Rose and other male supervisors, including Burris, Brooks and Wise

           would require the female investigators, including Baka, to have a male

           coworker present with them during law enforcement activities whereas

           similarly situated male coworkers (and less experienced male coworkers)

           were allowed to conduct such law enforcement activities alone.

     16.   Rose and other male supervisors in the Norfolk Fire Marshall’s Office,

           including Wise and Brooks would routinely deny Baka and other female

           fire investigators the opportunity to attend extra work related educational

                                           3
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 4 of 18 PageID# 4




           events and training opportunities. Norfolk allowed Baka’s similarly situated

           male coworkers to participate in such activities. As a direct and proximate

           result of Norfolk excluding female investigators, including Baka, from the

           additional education and training opportunities, Baka lost the opportunity

           for valuable training and experience in commercial fire code investigation

           and enforcement which hampered her career advancement.

     17.   Rose and Burris regularly made hostile sexist statements to Baka and

           other females during work. For example, on one occasion Baka noticed

           that male coworkers with the same or less seniority in the department than

           her had been assigned new city issued work trucks. When Baka inquired

           as to when she might be assigned a new city issued truck, Rose

           responded that “girls will get trucks when girls can drive trucks.”

     18.   On another occasion, during a meeting with Captain Rose, fire investigator

           Renee Criswell stated that she had the qualifications to work as a bomb

           squad technician. Rose, Criswell’s supervisor, laughed at her and told her

           in a demeaning manner that the bomb squad job required “working with

           heavy equipment.” When investigator Chris Spence (male) expressed an

           interest in the job, Rose made no such remarks. (See Exhibit A--attached

           Affidavit of Renee Criswell). Baka was made aware of these remarks by

           Rose.

     19.   Rose also made sarcastic verbal comments to Renee Criswell when she

           would use heavy equipment such as “Well, they let girls so that?” (See




                                          4
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 5 of 18 PageID# 5




           Exhibit A, attached Affidavit of Renee Criswell). Baka was made aware of

           this comment.

     20.   On multiple occasions, when Baka or investigator Renee Criswell (female)

           would express knowledge based concerns about work issues during staff

           meetings that were called to discuss such issues, Rose and other male

           supervisors would tell them that the meeting was not a “bitch session.” No

           such comments were made to similarly situated male employees.

     21.   Norfolk would routinely assign less desirable job duties to the female fire

           inspectors (including Baka and Criswell) such as bed bug complaints and

           suspected hoarders. Conversely, Norfolk would assign more desirable

           jobs to similarly situated male coworkers such as hood inspections, school

           inspections and training opportunities. This disparate treatment resulted

           in Baka’s male coworkers obtaining more inspection credits than Baka.

           Inspection credits are necessary for career advancement. (See Exhibit A

           attached Affidavit of Renee Criswell). Baka was aware of this disparate

           treatment of males compared to females.


     22.   Throughout Baka’s employment at the Norfolk Fire Marshall’s Office, Chief

           Burris routinely propositioned Baka to enter into a sexual relationship with

           him. Baka refused his advances.

     23.   Throughout her employment with Norfolk, Chief Burris would send text

           messages to Baka in which he professed his love for her. Burris also

           made these statements orally to Baka. If Baka would not respond to his

           emails, Chief Burris would retaliate against Baka so as to alter her working


                                         5
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 6 of 18 PageID# 6




           conditions. (See Attached Exhibit A -- Copies of text messages from

           Burris).

     24.   When Baka would refuse Chief Burris’ advances, Chief Burris would

           retaliate against her and complain that she was “ignoring him.”

            Baka’s Opposition to Gender Discrimination, Retaliation by Norfolk
            and Continued Hostile Work Environment For Female Employees,
                                    Including Baka

     25.   Baka made a written complaint to Norfolk complaining of gender

           discrimination in the Fire Marshall’s Office including complaints to Chief

           Wise and Chief Brooks regarding the conduct of Chief Roger Burris and

           Captain Ansell. Until July 2018, Burris was the Fire Marshall for Norfolk.

     26.   Following Baka’s complaints of gender discrimination by Burris and Ansell,

           Chief Burris approached Baka and several other coworkers,

           unannounced, and asked them in an angry tone whether they had the

           “testicles and ovaries” to tell him “what was going on” with the complaints

           against him. These statements were made by Burris prior to Baka

           applying for the position of Assistant Fire Marshall in November 2018.

     27.   Following the complaints of Baka and others of gender discrimination by

           Burris and Ansell, Burris had a meeting with Scott Phillips Gartner and

           Karen Barnes, both now former employees of the Norfolk Fire Marshall’s

           Office, and told them that if anyone “went behind his back” then those

           persons would “feel my wrath.” These statements were made by Burris

           prior to Baka applying for the position of Assistant Fire Marshall in

           November 2018.



                                          6
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 7 of 18 PageID# 7




     28.   On June 5, 2018, a female coworker of Baka, Renee Criswell (“Criswell”),

           made a complaint of gender discrimination to her supervisor, Lt. Eric

           Phillips (“Phillips”), that Rose engaged in gender discrimination against

           both Criswell and Baka.

     29.   As a result the Criswell complaint of gender discrimination, Norfolk asked

           Baka to meet with Norfolk Fire and Rescue’s Office of Professional

           Standards officer Captain Nicholas Nelson (“Nelson”) and City of Norfolk

           Human Resource Specialist Erika Petty (“Petty”) for an "informal inquiry"

           as to the treatment of women in the Norfolk Fire Marshal's Office.

     30.   On August 3, 2018, Baka met with Nelson and Petty in the office of Petty,

           located at 100 Brooke Ave #500 with a scheduled 'inquiry' time of 08:30-

           09:30. Nelson asked Baka if she experienced gender discrimination by

           Capt. Rose. Baka clearly answered in the affirmative and cited several

           examples of gender discrimination by Rose including but not limited to the

           fact that Rose would require females (including Baka) to have a male

           present during law enforcement activities whereas male coworkers could

           conduct law enforcement activities alone. Baka told them that Rose had

           stated to Baka that “girls can’t drive trucks.”

     31.   In 2018, pursuant to the chain of command and the practice of the Norfolk

           Fire Marshall’s Office, the results of the “informal inquiry” including the

           statements by Baka regarding Captain Rose to Nelson and Petty on

           August 3, 2018, were reported to Chief Wise following the meeting. (See




                                           7
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 8 of 18 PageID# 8




           Attached Exhibit C-- Affidavit of Nicholas Nelson, Fire Marshall for the City

           of Norfolk).

     32.   Notwithstanding Baka’s complaints of gender discrimination at the

           “informal inquiry”, there was no mediation offered, and there was no

           change in behavior by Rose.

     33.   In fact, after the August 3, 2018 meeting wherein Baka complained of

           gender discrimination by Rose, Baka experienced a significant increase in

           hostile treatment by Rose. For example, when Baka would ask Rose a

           question, he would become angry, hostile, condescending and would yell

           at her. This conduct became progressively worse after the August 2, 2018

           meeting.

     34.   Baka applied for promotion to the position of Assistant Fire Marshall in

           October 2017, March 10, 2018, and again on November 2, 2018. Each

           time, Norfolk decided to promote a male coworker with less seniority, less

           job related experience and less job related education than Baka.


     35.   On August 30, 2019, Baka filed a complaint for gender discrimination in

           employment against Norfolk in this Court, case number 2:19-cv-00458 that

           specifically named Chief Roger Burris, Michael Rose and Chief Jeffrey

           Wise (hereinafter “the lawsuit”). The lawsuit was served on Norfolk on

           September 19, 2019 and Norfolk filed responsive pleadings on October 1,

           2019. The lawsuit is still pending.

     36.   On October 24, 2019, a local television station published a news story

           about gender discrimination in the Norfolk Fire Marshall’s office, provided


                                          8
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 9 of 18 PageID# 9




           details about the lawsuit as well as Baka’s complaints about management

           and another lawsuit filed by a former female employee, Karen Barnes,

           claiming gender discrimination hereinafter (“the news story”). The news

           story can be found at: https://www.wavy.com/news/local-

           news/norfolk/special-report-norfolk-under-fire-for-treatment-of-female-

           employees.

     37.   A few weeks later, on November 15, 2019 and on November 22, 2019,

           Norfolk required Baka to take multiple drug tests. Rose was Baka’s direct

           supervisor at the time. During Norfolk’s internal investigation of Renee

           Criswell’s complaint of gender discrimination against Rose, Baka

           specifically complained that Rose engaged in gender discrimination. Rose

           accompanied Baka to one of the drug tests. Prior to the lawsuit and the

           news story, Norfolk had never required Baka to take a drug test after

           hiring her. Moreover, Norfolk required Criswell to submit to a “random”

           drug test soon after she complained of gender discrimination in 2018.

     38.   Following the lawsuit, the news story, and the drug tests on November 15,

           2019 and November 22, 2019, Rose’s gender based hostile conduct

           towards Baka intensified in that he would leave her out of important intra-

           department correspondence to the point she felt ostracized and shunned

           by management. When Rose would communicate with her, he would often

           become easily angered would yell at her over minor issues. Rose did not

           exhibit such behavior toward similarly situated male employees.




                                         9
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 10 of 18 PageID# 10




      39.   On December 19, 2019, Rose sent a work related text messages to all of

            the male fire investigators but specifically excluded Baka and Rene

            Criswell, the only two female investigators left in the department and the

            same two investigators that made complaints of gender discrimination

            against Rose.

      40.   Rose and the Norfolk fire Marshall’s Office required its female

            investigators (Baka and Renee Criswell) to strictly adhere to a policy

            requiring that they wear a full uniform when appearing to testify in Court

            proceedings. However, Norfolk did not required similarly situated male

            employees to adhere to the purported mandatory dress policy.

      41.   On November 19, 2019 and November 20, 2019, a male fire investigator

            named Chris Spence appeared in court for trial testimony without wearing

            his full uniform in direct violation of department policy. Rose as well as Lt.

            Lambert (male) and Lt. Walston (male) were present during these trial

            dates and were aware that Lambert did not wear a full uniform. Lambert

            was not reprimanded for this violation.

      42.   However, during that same time period Rose and Norfolk demanded that

            Baka and Renee Criswell (female) strictly adhere to the dress policy. In

            fact, Renee Criswell was disciplined by Rose and Norfolk for violating the

            uniform policy. Baka was made aware of the disciplined imposed on

            Criswell and aware the Rose and Norfolk did not enforce the dress policy

            on similarly situated male coworkers.




                                           10
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 11 of 18 PageID# 11




      43.   On April 27, 2020 supervisor Michael Rose continued to display ongoing

            hostility, retaliation, and gender discrimination against Baka at the scene

            of a fire where Baka was the lead investigator. Rose came upon the

            scene, belittled Baka in front of coworkers and stated to Norfolk Fire-

            Rescue employee Captain Wayne Oporto as well as other fire department

            members in the area, that, "I am a captain. I outrank her (Karen). I am

            going to make sure she knows that I do." Rose then ordered Baka to

            perform punitive physical labor while a similarly situated male investigator,

            Christopher Spence, was not ordered to perform physical labor. Rose

            advised Spence, in Baka’s presence, that he could relax as Baka worked

            by herself. These actions by Rose were so offensive to Capt. Oporto that

            he made a verbal followed by written complaint to his supervisor, Chief

            Sydney Carroll about how offended he was by witnessing Rose’s conduct

            towards Baka.


      44.   From November 15, 2019 through June 2020, Norfolk regularly charged

            Baka and other female employees for sick leave or vacation time for any

            time off. However, similarly situated male employees were not so charged

            when they took such time off. Baka was aware of this disparate treatment

            of similarly situated male employees compared to female employees.

      45.   On January 6, 2020, Baka and Renee Criswell, the only two female fire

            investigators, were verbally reprimanded for not answering phone calls

            from a Lt. Eric Phillips when Baka and Criswell were off duty and not on

            call. Norfolk did not reprimand any similarly situated male employees for


                                          11
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 12 of 18 PageID# 12




              failing to answer such calls. Baka was aware of this disparate treatment of

              similarly situated male employees compared to female employees.

      46.     Following the lawsuit and the news story, in July 2020 Christopher Spence

              (male) was issued his own personal work office while Baka was required

              to conduct office work in a public workspace. Private office space is a

              more favorable work condition and Norfolk normally assigns such private

              office space giving preference for seniority (time in office). Baka has

              significant seniority over Spence but was denied the private office in favor

              of Spence, a less senior male of the same rank.

      47.     Following the Criswell investigation and the lawsuit, on January 13, 2020,

              Lt. Phillips (male) advised Baka during a work meeting that she was

              “being watched by all of the supervisors” because of the lawsuit.

    Count I       (Title VII—Hostile Work Environment and Sexual Harassment)

      48.     Paragraphs 1 through 47 of the Complaint are hereby fully incorporated by

              reference as if fully re-alleged herein.

      49.     Norfolk routinely treated its female employees, including Baka, less

              favorably than similarly situated male employees.

      50.     As a term and condition of her employment, Norfolk regularly subjected

              Baka to an offensive, demeaning, humiliating and hostile work

              environment based upon Baka’s gender (female).

      51.     The conduct of Norfolk was unwelcome, was based upon Baka’s gender

              and was severe, regular and pervasive enough to create an objectively




                                             12
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 13 of 18 PageID# 13




            hostile, offensive and abusive working environment based upon

            sex/gender so as to alter the terms and conditions of Baka’s employment.

      52.   The offensive conduct of Norfolk was severe, regular and pervasive

            enough to cause Baka to suffer humiliation and stress at work as well as

            psychological and physical harm that interfered with her job performance.

      53.   The offensive, abusive and openly hostile work environment based upon

            gender was created by supervisory employees of Norfolk that directly

            controlled Baka’s work environment. Norfolk was aware of an condoned

            this conduct.

      54.   Even after Baka and others (including Criswell, Karen Barnes and Scott

            Phillips-Gartner) reported the severe and pervasive harassment by Baka’s

            supervisors to the department and to Norfolk’s human resources

            department, Norfolk took no remedial action.

      55.   As a direct and proximate result of the objectively hostile, abusive and

            offensive work environment based upon gender that was created and

            maintained by Norfolk, Baka has suffered damages including denial of job

            promotions, constructive termination of employment, stress, mental and

            physical pain and suffering and injury as well as loss of enjoyment of life.

                            Count II       (Title VII—Retaliation)

      56.   Paragraphs 1 through 55 of the Complaint are hereby fully incorporated by

            reference as if fully re-alleged herein.

      57.   Baka engaged in protected activity when she gave truthful statements to

            investigators during her interview related to the complaint filed by her



                                           13
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 14 of 18 PageID# 14




            coworker Renee Criswell that she had experienced gender discrimination

            by Captain Rose and the Norfolk Fire Marshall’s Office.

      58.   Baka engaged in protected activity when she filed the EEOC charges and

            the lawsuit opposing gender discrimination by Norfolk.

      59.   Baka suffered adverse employment actions as a direct and proximate

            result of her truthful statements to the investigators opposing gender

            discrimination by Rose and others in the Fire Marshall’s Office.

      60.   Baka suffered adverse employment actions including but not limited to

            disparate treatment as well as an objectively hostile work environment as

            a direct and proximate result of her truthful statements to the investigators

            opposing gender discrimination by Rose and others in the Fire Marshall’s

            Office.

      61.   Baka suffered adverse employment actions including but not limited to

            disparate treatment as well as an objectively hostile work environment as

            a direct and proximate result of her filing the lawsuit.

      62.   Norfolk knowingly and intentionally discriminated against Baka, in direct

            retaliation for Baka’s making complaints during the Criswell interview

            opposing gender discrimination made by Rose as well as Baka’s prior

            opposition to gender discrimination by Chief Roger Burris.

      63.   Norfolk knowingly and intentionally discriminated against Baka, in direct

            retaliation for Baka filing the lawsuit.




                                            14
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 15 of 18 PageID# 15




      64.   As a direct and proximate result of Norfolk’s retaliation, Baka suffered

            damages including lost employment opportunities, stress pain and

            suffering, inconvenience and loss of enjoyment of life.

    Count III    (Sex Discrimination—Virginia Code §2.2-3905 and §2.2-3908)


      65.   Paragraphs 1 through 64 of the Complaint are hereby fully incorporated by

            reference as if fully re-alleged herein.

      66.   At all times relevant to this action, Norfolk was an “employer” as that term

            is defined by §2.2-3905, Code of Virginia.

      67.   At all times relevant to this action, Baka was an “employee” of Norfolk as

            that term is defined by §2.2-3905, Code of Virginia.

      68.   Norfolk discriminated against Baka in the terms and conditions of her

            employment because of her sex in violation of §2.2-3905, Code of

            Virginia.

      69.   Norfolk and Rose altered the terms and conditions of Baka’s employment

            because of her sex in violation of §2.2-3905, Code of Virginia.

      70.   As a direct and proximate result Norfolk’s discrimination and violations of

            §2.2-3905, Code of Virginia, Baka has suffered damages including denial

            of job promotions, constructive termination of employment, pain and

            suffering and loss of enjoyment of life.

      71.   This court has supplemental jurisdiction, pursuant to 28 U.S.C. §1367,

            over Baka’s Virginia state law claims as they are so related to the federal

            question claims asserted herein that they form part of the same case or

            controversy.


                                           15
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 16 of 18 PageID# 16




                    Count IV     (Retaliation §40.1-27.3, Code of Virginia)

      72.   Baka hereby restates paragraphs 1-71 of the Complaint.

      73.   Norfolk disciplined, threatened, discriminated against and penalized Baka

            in direct retaliation for Baka’s reporting violations of the Title VII of the Civil

            Rights Act and violations of the purported policy of Norfolk prohibiting

            gender discrimination in the workplace.

      74.   Norfolk’s actions in disciplining, threatening, discriminating against and

            penalizing Baka for Baka’s reporting violations of the Title VII of the Civil

            Rights Act and violations of the purported policy of Norfolk prohibiting

            gender discrimination were in direct violation of §40.1-27.3, Code of

            Virginia.

      75.   As a direct and proximate result of Norfolk’s violations of §40.1-27.3,

            Code of Virginia, Baka has suffered damages.


      76.   This court has supplemental jurisdiction, pursuant to 28 U.S.C. §1367,

            over Baka’s Virginia state law claims as they are so related to the federal

            question claims asserted herein that they form part of the same case or

            controversy.

        Count V         (Whistleblower Protection Act-- §2.2-3011, Code of Virginia)

      77.   Baka hereby restates paragraphs 1-76 of the Complaint.

      78.   At all times relevant to this action, Baka was an “Employee” and Norfolk

            was an “Employer” as those terms are defined in the Virginia §2.2-3030 of

            the Code of Virginia (The Fraud and Abuse Whistle Blower Protection

            Act).


                                            16
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 17 of 18 PageID# 17




      79.   At all times relevant to this action, Norfolk, Rose, Wise, Brooks, Burris

            and Davis engaged in “Misconduct” and “Wrongdoing” as those terms are

            defined in §2.2-3010, Code of Virginia by violating Title VII of the Civil

            Rights Act (gender discrimination), the Virginia Human Rights Act, and in

            violating Norfolk’s purported formally adopted code of conduct prohibiting

            gender discrimination in employment.

      80.   Baka is a “Whistleblower” as that term is defined by §2.2-3010, Code of

            Virginia in that Baka made good faith reports of the misconduct of Norfolk,

            Rose, Wise, Burris, Brooks and Davis both to her superiors, Captain

            Nelson, during the Criswell investigation and in filing charges with the

            EEOC on January 8, 2019 and on September 2, 2020 and in filing the

            lawsuit.

      81.   Norfolk discriminated and retaliated against Baka in direct retaliation for

            Baka’s reporting of the misconduct and wrongdoing of Norfolk, Rose,

            Burris, Brooksm Wise and Davis in violation of §2.2-3011 Code of Virginia.

      82.   As a direct and proximate result of Norfolk’s violation of §2.2-3011 Code

            of Virginia, Baka has suffered damages including lost wages and benefits

            and has lost promotion opportunities with Norfolk.


      83.   This court has supplemental jurisdiction, pursuant to 28 U.S.C. §1367,

            over Baka’s Virginia state law claims as they are so related to the federal

            question claims asserted herein that they form part of the same case or

            controversy.




                                           17
Case 2:21-cv-00419-RAJ-RJK Document 1 Filed 07/26/21 Page 18 of 18 PageID# 18




                                     Jury Demand

      84.    Baka demands a trial by jury on all issues so triable in this action.

                                     Relief Sought

      WHEREFORE, Baka moves this Honorable Court to enter judgment in her favor

against Norfolk and to award:

      A.            All of Baka’s lost salary and benefits until entry of judgment in this

                    action plus interest on such back pay;

      B.            Baka’s lost future salary and benefits;

      C.            Compensatory damages for emotional pain and suffering, stress,

                    inconvenience and loss of enjoyment of life;

      D.            Compensatory and punitive damages pursuant to §2.2-3908, Code

                    of Virginia.

      E.            An award of Baka’s attorney’s fees and costs incurred in this action

                    as well as other costs incurred in this action.



                                         KAREN BAKA


                                         /S/   W. Barry Montgomery
                                         W. Barry Montgomery, Esq. (VSB# 43042)
                                         Counsel for Karen Baka
                                         KALBAUGH, PFUND & MESSERSMITH, PC
                                         901 Moorefield Park Drive, Suite 200
                                         Richmond, Virginia 23236
                                         Tel: (804) 320-6300
                                         Fax: (804) 320-6312
                                         E-mail: barry.montgomery@kpmlaw.com




                                            18
